






[fortinetlogo.jpg]




November 9, 2011




Nancy Bush
2061 Camino A Los Cerros
Menlo Park, CA 94025


Dear Nancy,


We are pleased to extend an offer to you for the position of VP, Corporate
Controller for Fortinet, Inc. (“Company”) reporting to Ken Goldman, CFO. We
believe that each employee contributes directly to Fortinet's growth and
success, and we hope you will take pride in being a member of our team.


It is understood that your employment would commence with the Company on or
before December 5, 2011. Your compensation package will include the following:
1.
Annual base salary for $225,000.00 payable semi-monthly $9,375.00 in accordance
with Company policy and procedures.



2.
You will be eligible to participate in the Senior Management Bonus Plan which
currently offers up to 20% bonus, paid quarterly, based on successful completion
of Company and individual objectives.



3.
Management will recommend to the Company's Board of Directors that you will be
granted options to purchase 60,000 shares of common stock of the Company,
subject to the Company Board approval and to regulatory and other legal
requirements, the terms and conditions of which shall be set forth in the
Company's Stock Option Plan and Stock Option Agreement, as may be amended from
time to time by the Company. Notwithstanding anything to the contrary herein,
the granting of any stock options, the timing and exercise price of any grant
and other terms of any grant shall be subject entirely to approval by the
Company's Board of Directors, which approval shall be in the sole discretion of
the Board, and shall be subject to the Company's determination that such grant,
timing, exercise price and other terms are compliant with regulatory and other
legal requirements, which determination shall be in the Company's sole
discretion. The Company reserves the right to change the terms of such grant
based on direction from the Board of Directors and based on regulatory and other
legal requirements.



We're glad you chose Fortinet as a place to share your knowledge and expertise,
and to grow your career. We believe that it is important to a healthy working
relationship for both parties to understand the terms and conditions of
employment before commencing employment. In order to ensure that both you and
the Company have a common understanding, we have set forth some fundamental
premises.
This is a full time position with the understanding that during your employment
you will not engage in outside consulting activities, whether compensated or
not, which materially interfere with the performance of your job duties with the
Company or create a conflict of interest, nor will you establish a competing
business during your employment with the Company. Accordingly, you are required
to obtain approval in writing from the Company before engaging in any employment
or consulting services outside the Company while employed by Fortinet, Inc. so
that the Company may determine if any conflict exists. You also confirm that you
are not bound by any other agreement with any prior or current employer, person
or entity which would prevent you from fully performing your duties with
Fortinet, Inc.
This offer of employment is not for any specific period of time; instead your
employment is at all times “at-will.” This means that you may terminate your
employment with or without cause or prior notice, and the Company has the same
right. In addition, the Company may change your compensation, duties,
assignments, responsibilities or location of your position at any time to adjust
to the changing needs of our dynamic company. These provisions expressly
supersede any previous representations, oral or written.




--------------------------------------------------------------------------------




Your at-will employment status cannot be modified unless it is written and
signed by both you and the Chief Executive Officer of the Company.
As a Company employee you are eligible to receive health insurance coverage,
which generally begins on the official hire date, through the Company insurance
plan, and to participate in the Company's 401(k) plan, all of which may be
modified or terminated from time to time. You are entitled to fifteen (15)
accrued days of Paid Time Off (PTO) per year. Our comprehensive benefits
information is enclosed for your reference with this letter. The Company shall
also reimburse you for all agreed upon, reasonable business expenses incurred in
the performance of your duties on behalf of the Company upon submission of
expense reports as necessary to substantiate the Company's federal income tax
deductions for such expenses under the Internal Revenue Code (as amended) and
procedures as may be established by the Board of Directors of the Company.
This offer of employment is subject to your signing of “Fortinet Confidentiality
Agreement” on your first day of employment at Fortinet, Inc., as well as your
agreement to follow all other policies and procedures that the Company may
announce from time to time. This offer is also contingent upon proof of identity
and work eligibility. Under the Immigration and Reform Act of 1986, employers
are required to verify the identity and employment eligibility of all new hires
within three (3) business days of hire. To assist us in complying with this
requirement please bring appropriate documents with you on your first day.
In some instances, U.S. export control laws require that Fortinet obtain a U.S.
government export license prior to releasing technologies to certain persons.
This offer is contingent upon Fortinet's ability to satisfy these export control
laws as related to your employment and anticipated job activities. The decision
whether or not to submit and/or pursue an export license to satisfy this
contingency, if applicable, shall be at Fortinet's sole election.
This offer is also contingent upon successful completion of a background check.
Please sign and date this letter below and return to the hiring manager to
indicate your acceptance of the Company's offer. This offer will stay open until
5:00 p.m. (PDT) Friday November 11, 2011.
We look forward to working with you at Fortinet, Inc.
Sincerely,
Fortinet, Inc.
 
Ken Xie
President and Chief Executive Officer





ACCEPTED AND AGREE


 
 
 
Nancy Bush
 
Date

        


ANTICIPATED START DATE:
    
 





